J-S65001-14


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                        IN THE SUPERIOR COURT OF
                                                          PENNSYLVANIA
                            Appellee

                       v.

TAIK ROLLING

                            Appellant                   No. 1557 EDA 2008


            Appeal from the Judgment of Sentence January 29, 2008
              In the Court of Common Pleas of Philadelphia County
                Criminal Division at No(s): CP-CR-0002154-2007


BEFORE: PANELLA, J., OLSON, J., and PLATT, J.*

MEMORANDUM BY PANELLA, J.                           FILED DECEMBER 11, 2014

        Appellant, Taik Rolling, appeals from the judgment of sentence

entered January 29, 2008, by the Honorable Susan I. Schulman, Court of

Common Pleas of Philadelphia County.           Rolling argues that the trial court

erred when it denied his motion to suppress physical evidence. No relief is

due.

        At approximately 2 a.m. on February 8, 2007, Philadelphia Police

Officer Siris Polard was on routine patrol at the 3000 block of Wharton Street

when he observed a burgundy Nissan driving without its headlights

activated. See N.T., Suppression Hearing, 8/16/07 at 4-5. He initiated a



____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
J-S65001-14



traffic stop and called for backup.   See id. at 6.   Officer Polard identified

Rolling as the driver of the vehicle. See id. at 5.

      When Officer George Ackerman arrived at the scene, the officers

approached the vehicle and Officer Polard asked Rolling for his paperwork.

See id. at 6. At the time, Rolling was dressed in an unzipped brown hoody,

under which he was wearing an untucked dress shirt. See id. at 13; 19. As

Rolling reached towards the glove box, Rolling’s shirt tightened and Officer

Ackerman observed a bulge in the left waistband area of Rolling’s shirt. See

id. at 15.   Concerned that Rolling possessed a firearm, Officer Ackerman

asked Rolling, repeatedly, to lift his shirt. See id. When Rolling complied,

Officer Ackerman observed what appeared to be the handle of a firearm.

See id. at 16; 19.    Officer Ackerman immediately demanded Rolling raise

his arms to the roof of the car, and then pulled up Rolling’s shirt to reveal

the handle of a .45 caliber handgun sticking out of Rolling’s waistband. See

id. at 16; 20.

      Rolling was arrested and charged with violations of the Uniform

Firearms Act.    Prior to trial, Rolling filed a motion to suppress physical

evidence.    Following a hearing, the suppression court denied Rolling’s

motion. The trial court convicted Rolling of carrying a firearm without a




                                      -2-
J-S65001-14



license and carrying a firearm on a public street in Philadelphia,1 and

sentenced Rolling to three years’ probation. This timely appeal followed.

        Rolling challenges the court’s denial of his suppression motion.    Our

standard of review is well-settled.

        [W]e are limited to determining whether the factual findings are
        supported by the record and whether the legal conclusions
        drawn from those facts are correct. We may consider the
        evidence of the witnesses offered by the prosecution, as verdict
        winner, and only so much of the defense evidence that remains
        uncontradicted when read in the context of the record as a
        whole.

Commonwealth v. McAliley, 919 A.2d 272, 275-276 (Pa. Super. 2007)

(citation omitted). “Moreover, if the evidence supports the factual findings

of the suppression court, this Court will reverse only if there is an error in

the legal conclusions drawn from those findings.” Commonwealth v.

Powell, 994 A.2d 1096, 1101 (Pa. Super. 2010).

        The record supports the suppression court’s factual findings. As such,

we proceed to determine whether the suppression court’s legal conclusion,

that the seizure in this case was lawful, is correct.   Preliminarily, we note

that there is no dispute that Rolling was the subject of a lawful investigatory




____________________________________________


1
    18 Pa.C.S. §§ 6106; 6108.



                                           -3-
J-S65001-14


detention. As such, the officers needed only reasonable suspicion to conduct

a pat-down.2

           During [an] investigatory stop, the officer can pat-down
           the driver when the officer believes, based on specific and
           articulable facts, that the individual is armed and
           dangerous. Such pat-downs, which are permissible
           without a warrant and on the basis of reasonable
           suspicion less than probable cause, must always be
           strictly limited to that which is necessary for the
           discovery of weapons that might present a danger to the
           officer or those nearby. When assessing the validity of a
           pat-down, we examine the totality of the circumstances
           ... giving due consideration to the reasonable inferences
           that the officer can draw from the facts in light of his
           experience, while disregarding any unparticularized
           suspicion or hunch.

Commonwealth v. Parker, 957 A.2d 311, 315 (Pa. Super. 2008) (internal

citations, quotation marks, and emphasis omitted).

       Rolling essentially argues that because the shirts he was wearing

under the sweatshirt were untucked, his “untucked shirts would have been

too loose [] for a bulge to appear.”           Appellant’s Brief at 12.   Faced with

conflicting testimony, it was the duty of the suppression court to pass on the

credibility of the witnesses. Clearly, in denying Rolling’s suppression motion,

the court credited the testimony of Officers Polard and Ackerman that they

observed a bulge in Rolling’s waistband, which they feared to be a firearm.

See N.T., Suppression Hearing, 8/16/07 at 32-33. Based upon the officers’
____________________________________________


2
  Of course, here, the officers did not conduct a per se pat-down of Rollings.
However, as they lifted Rolling’s shirt under suspicion that he possessed a
firearm, we find the situation to be analogous.



                                           -4-
J-S65001-14


observation and the concern for their safety, we find the request that Rolling

lift his shirt to have been eminently reasonable and supported by reasonable

suspicion. Hence, we conclude that the lower court properly denied Rolling’s

suppression motion.

      Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/11/2014




                                    -5-